Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach nor suggest a process for manufacturing a coating or functional surface, nor the resulting product, comprising the steps of:
a. preparing a polymerizable amphiphile comprising both hydrophobic and hydrophilic constituents with chemical functional groups; 
b. preparing a supporting 2D-material substrate; 
c. preparing a monolayer or thin film of the polymerizable amphiphile on the supporting 2D-material substrate, wherein the hydrophobic and hydrophilic constitutes of the polymerizable amphiphile are positioned to form a chemical functional pattern of parallel lines of about 1-nm wide with the chemical functional groups arranged with a controlled periodicity in the range of about 5-10 nm; 
d. polymerizing the amphiphiles to afford a polymerized monolayer or thin film on the supporting 2D-material substrate; 
e. applying a transferring material over the polymerized monolayer or thin film on the supporting 2D-material substrate; and 
f. curing or crosslinking the transferring material and transferring the polymerized monolayer or thin film from the supporting 2D-material substrate to a product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745